Mayes, C. J.,
delivered the opinion of the court.
This suit is instituted by Mary Warren Woodson against the Colored Grand Lodge of Knights of Honor and Mary Webster Woodson. The purpose of the suit is to compel the Colored Grand Lodge Knights of Honor to pay complainant the sum of $500 and interest, which is claimed to be due under a certain life insurance policy taken out in the order by one Thomas Woodson. The policy of insurance was taken out by Thomas Woodson some timé in July, 1907. The fruits of the policy, by the terms of the contract, are made payable “to the widow or heir of the said Thomas Woodson,” and became payable at the death of the insured, which occurred in November, 1907. This contest is really between Mary. Warren Woodson and Mary Webster Wood-son; each claiming to be entitled to the proceeds of the policy by virtue of the fact of being the widow of deceased.
The only question in the case is: Which of these two women *215is entitled to the benefit of this policy ? The facts are hardly disputed, and the question is practically one of law. It appears that in 1880 the complainant, Mary,Warren Woodson, married the deceased in Vicksburg. After the marriage complainant and deceased lived together for about three years, and separated; Thomas Woodson remaining in Vicksburg, as it seems, and Mary Warren Woodson going across-the river into Louisiana, but frequently visiting relatives in Vicksburg. Eight years after the marriage of complainant and deceased, and five years after the separation, Thomas Woodson married a second time; this time marrying Mary Webster, who became Mary Webster Woodson, second alleged wife, and defendant in this suit. After the second marriage, deceased continued to live with the second wife, recognizing and holding her out as such, from 1888-until his death in November, 1907, and there were bom to them eight children during this period of time. In the meantime Mary Warren Woodson, the first wife, some time after the separation, and at a time not clearly shown, but soon after the separation, married one Season Blew in Louisiana. It will thus be,seen that we have three presumably valid marriages — the first marr riage between Mary Warren Woodson and Thomas Woodson, in 1880; the second being between Thomas Woodson and Mary Webster, in 1888; the third being that of Mary Warren Wood-son with Season Blew, at a time after her separation, but not clearly stated. The policy was taken out by Thomas Woodson in July, 1907, twenty-four years after the separation from the first wife and nineteen years after his marriage with his second wife, and while he was living with the second wife; and it is certain that the insurance, so far as Thomas Woodson’s inten tions may be gleaned from his acts, was for the benefit of his second wife, Mary Webster Woodson. Throughout this nineteen years Thomas Woodson lived and cohabited with his second *216wife, and held her ont to the world as such. During this nineteen years the complainant was paying visits to the city of Vicksburg, and knew all of this, and knew that children were being bom to her first husband and the alleged second wife, but never made complaint or raised her voice in remonstrance, but permitted them to continue the relation. . In addition to this, and by her conduct recognizing the lawfulness of their relation, she contracted another marriage. In short, the conduct of the alleged first wife shows that she lived and acted in accordance with the right of all parties to this suit to contract a valid marriage.
The question now is: Will she be permitted to assert that which is at variance with the condition she has accepted, and in accordance with which she has lived, in order to make herself the beneficiary under the insurance policy? It may be here stated that no divorce is shown, and the complainant denies that any was obtained. No question is involved in this case, except as to which one of these women shall have this money. The complainant is not seeking to make lawful a marriage improvidently entered into, in order that’ offspring may be legitimatr ized; but, if the object of her suit is accomplished, it will bastardize children, and convict her of bigamous relations deliberately entered into. She must recover, if at all by proving her own turpitude, out of which she profits by the loss of others. Under these facts is complainant estopped ? No question of heirship is involved here; that is, there is no contest between innocent heirs for the purposes of settling which set are legitimate heirs, each set being equally innocent of participation in the wrong, but being the mere victims of other people’s wrong, In such case, of course, nothing but the fact of who were the legal heirs could ever settle such controversy. Under the facts of this case we have no hesitancy in saying that the first wife is estopped to introduce testimony proving her own turpitude, and *217contradicting that condition of affairs which she by her conduct has assented to be the true condition, and in accordance with which she lias lived and acted for nineteen years.
We do not at all say that, where the question arises in proper shape, the true condition of affairs in regard to marriage may not be shown; but we hold that under the facts of this case the complainant is estopped by her conduct, under every principle of law and equity. We are not aware of any case in our own reports that is in point here; but the case of Richardson’s Estate, 6 Pa. Co. Ct. R. 653, is almost identical with the faets-of this case. On principle, we do not know of any reason why the rules of estoppel should not be applied as strictly to the facts of this ease as any other civil contest. It appears in the record that the grand lodge had already paid to the second wife the sum of $275 on the $500 policy at the time of the institution of this suit, leaving a balance of only $225, and the trial court decreed that the Knights of Honor should not be liable for this $275, but decreed that the complainant should recover a judgment for the balance of $225. • Prom this judgment there was an appeal and cross-appeal; the complainant appealing from that part of the judgment which denied her the right to recover the whole of the policy, and the second wife appealing from that part of the judgment which decreed that the complainant should recover the $225, ox balance.
This being the case, the decree is affirmed on direct appeal, and reversed on cross-appeal, with a decree here in favor of cross-appellant for the sum of $225.
So ordered. Reversed on cross-appeal.